                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ADRIAN ALANIZ,                                     Case No. 18-cv-05788-HSG
                                   8                    Plaintiff,                          ORDER GRANTING PLAINTIFF'S
                                                                                            REQUEST FOR AN EXTENSION OF
                                   9             v.                                         TIME TO FILE OPPOSITION TO
                                                                                            DEFENDANT KIRBY’S MOTION TO
                                  10     KEVIN ENTERLINE #3821, et al.,                     DISMISS
                                  11                    Defendants.                         Re: Dkt. No. 19
                                  12
Northern District of California
 United States District Court




                                  13          Good cause being shown, Plaintiff’s request for an extension of time to file his opposition

                                  14   to Defendant Kirby’s motion to dismiss is GRANTED. Dkt. No. 19. Plaintiff shall file his

                                  15   opposition to the motion to dismiss by July 2, 2019. Defendant Kirby shall file a reply brief no

                                  16   later than 14 days after the date the opposition is filed. The motion shall be deemed submitted as

                                  17   of the date the reply brief is due. No hearing will be held on the motion.

                                  18          This order terminates Dkt. No. 19.

                                  19          IT IS SO ORDERED.

                                  20   Dated: 5/31/2019

                                  21                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  22                                                   United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
